DETAILED ACTION
	The Amendment filed on 11/11/2022 has been entered. Claim(s) 1, 8, and 9 has/have been amended, claim(s) 10-20 has/have been cancelled, and claim(s) 21-24 has/have been added. Therefore, claims 1-9 and 21-24 are now pending in the application.

Response to Amendment
The previous drawing objections regarding claim 9 remain since they have not been addressed. The objections are as indicated below.
The previous 35 USC 112 rejections to claims 8 and 9 remain since they have not been addressed The rejections are as indicated below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “each lateral stiffening including reinforcing elements therein” of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-9, 23, and 24, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claim 1, at line 4, the recitation “base as extensions” renders the claim indefinite because it is unclear as to what is meant by “as”.
As per claims 8 and 9, at lines 1-2, the recitation “each lateral stiffening” renders the claim indefinite because it lacks antecedent basis.
As per claims 23 and 24, the claims depend from claim 11, which has been previously cancelled. It is therefore unclear as to which claims these are intended to depend from or whether the claims were intended to be cancelled as well.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 9 and 22, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiaves (U.S. Patent No. 4,000,622).
As per claim 1, Chiaves teaches a foundation wall system (1) comprising: a foundation wall of a known height, thickness, and length (figure 1); a foundation base (3), wherein the foundation wall is situated on the foundation base (figure 1), and the foundation base has extensions (3a) along predetermined portions of the foundation base (figure 1); and a plurality of lateral stiffeners structures (2b) integrated into the foundation wall at predetermined location along the length of the foundation wall (figure 1), wherein the lateral stiffeners are sized to fit on the extensions of the foundation base (figure 1).
As per claim 2, Chiaves teaches the lateral stiffeners have a predetermined shape based on the height of the foundation wall and the location of integration into the foundation wall (figure 1).
As per claim 3, Chiaves teaches the lateral stiffeners height is below a grade level (figure 1).
As per claim 4, Chiaves teaches the foundation wall is reinforced with a plurality of reinforcement members (reinforced; abstract).
As per claim 5, Chiaves teaches the at least one of the lateral stiffeners are reinforced with a reinforcement member (10; figure 3).
As per claim 6, Chiaves teaches the lateral stiffeners interface with the foundation wall at substantially right angles (figure 1).
As per claim 9, Chiaves teaches each lateral stiffening including reinforcing elements therein.
As per claim 22, Chiaves teaches a foundation wall system (1) comprising: a foundation wall of a known height, thickness, and length (figure 1); a foundation base (3) sized to the foundation wall and interfacing with the foundation wall (figure 1) and having a series of extensions (3a) extending outward from the foundation wall at predetermined locations (figure 1); a series of reinforcement members (10) integrated into the foundation wall and the foundation base (figure 6) distal to an exterior surface of the foundation wall (figure 1); and a plurality of lateral stiffeners structures (2b) integrated into the foundation wall at the extensions of the foundation base (figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 8, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiaves (U.S. Patent No. 4,000,622).
As per claim 7, Chiaves teaches a continuous strip footing supporting the foundation wall and the lateral stiffening structures (figure 1) but fails to disclose it is of substantially uniform width.
	However, it would have been an obvious matter of choice to one of ordinary skill in the art to have modified the shape of the footing to have a substantially uniform width, since such a modification would have only involved a mere change in the shape of a component. Absent any persuasive evidence that a particular configuration of the claimed shape is significant, a change in shape is generally recognized as being within the level of ordinary skill in the art (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). It is also common knowledge to choose a shape that has a desired aesthetic or durability and flexibility etc. for the application and intended use of that element. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the footing to have a substantially uniform width, in order to facilitate manufacturing or forming the concrete members, by using simple off-the-shelf formwork components to save time and material costs.
As per claim 8, Chiaves teaches each lateral stiffening is not extending above a grade level (figure 2) but fails to disclose a uniform horizontal cross section throughout its height.
However, it would have been an obvious matter of choice to one of ordinary skill in the art to have modified the shape of each lateral stiffening to have a uniform horizontal cross section throughout its height, since such a modification would have only involved a mere change in the shape of a component. Absent any persuasive evidence that a particular configuration of the claimed shape is significant, a change in shape is generally recognized as being within the level of ordinary skill in the art (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). It is also common knowledge to choose a shape that has a desired aesthetic or durability and flexibility etc. for the application and intended use of that element. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of each lateral stiffening to have a uniform horizontal cross section throughout its height, in order to facilitate manufacturing or forming the concrete members, by using simple off-the-shelf formwork parts to save time and material costs.

Claim(s) 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiaves (U.S. Patent No. 4,000,622) in view of Trotter (U.S. Patent No. 8,607,525).
As per claim 21, Chiaves teaches a foundation wall system (1) comprising: a foundation wall of a known height, thickness, and length (figure 1); a foundation base (3), having a keyway (keyway [not labeled] into which the wall is received; figure 1), wherein the keyway is sized to receive the foundation wall (figure 1) and the foundation base has extensions (3a) at predetermined locations and of predetermined sizes (figure 1); a plurality of lateral stiffeners structures (2b) integrated into the foundation wall at the extensions of the foundation base (figure 1).
Chiaves fails to disclose a drain tile, wherein the drain tile interfaces with the foundation wall and the lateral stiffeners at the foundation base.
Trotter discloses a structural waterproofing (title) including a drain tile (220; figure 2a), wherein the drain tile interfaces with the foundation wall (120) and the lateral stiffeners (in the combination, it is understood that the drain tile of Trotter would interface with the lateral stiffeners of Chiaves) at the foundation base (110; figure 2a).
Therefore, from the teaching of Trotter, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the shoring assembly of Chiaves to include a drain tile, wherein the drain tile interfaces with the foundation wall and the lateral stiffeners at the foundation base, as taught by Trotter, in order to direct water or runoff to a specified point for optimal drainage.

Response to Arguments
Applicant's arguments and amendments have been considered but are moot in view of the new ground(s) of rejection. 
New reference(s) Chiaves (U.S. Patent No. 4,000,622) and Trotter (U.S. Patent No. 8,607,525) have been added to overcome the newly added limitations. Applicant’s amendment regarding extensions at predetermined portions of the foundation base has overcome the previous rejection, as Babcock does not have an extension on the base plate. Therefore, the Babcock reference has been withdrawn. The newly added limitations are overcome in view of new reference Chiaves.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635